Citation Nr: 0809159	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability of the 
lumbar spine (a "back disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must obtain medical opinion when necessary to decide a 
claim.  38 C.F.R. § C.F.R. § 3.159(c)(4).  There is a low 
threshold for obtaining medical opinion under 38 C.F.R. § 
3.159(c)(4) wherein the veteran is only required to submit 
evidence that his claimed disorder may be associated with 
service, even though evidence of record may be speculative 
and insufficient to establish an actual nexus.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

The veteran's service medical records, which span a time 
period of 24 years, do not reflect a single instance of 
treatment for low back pain.  There was a single instance of 
back pain reported when being treated for influenza in March 
1978, but this appears to be associated with the influenza.  

The post-service medical records do not reflect treatment for 
low back symptoms until more than 7 years following his 
separation from service.  He is currently diagnosed with 
lumbar spondylosis, right sacroiliac joint dysfunction and 
lumbar disc disease.

The veteran has generally alleged a history of recurrent back 
pain since the late 1980's.  He attributes the degenerative 
changes of the lumbar spine to the rigors of military duty, 
such as simultaneously carrying 40 pound back packs and 20 
pounds of associated gear.  

A December 2003 private chiropractor report describes the 
veteran's treatment for recurrent back pain since 1988 while 
in the military.  Otherwise, the report describes the date of 
onset as "June 9, 2002."  This examiner stated that, based 
on the veteran's history and medical examination findings, 
that it was "evident from a standpoint of medical certainty, 
that his current condition did result from the type of 
injury/onset described in this report."  The examiner 
further stated that he did not have the opportunity to review 
the veteran's medical records, and that his evaluation may be 
affected after reviewing them.

It appears to the Board that the December 2003 chiropractor 
statement, when viewed in the light most favorable to the 
veteran, may be associating the veteran's current back 
disability to active service, though this is very unclear.  
In any event, in light of the holding in McClendon, as well 
as the ambiguity of the chiropractor statement and the 
chiropractor's admission that the opinion offered was not 
fully informed, the Board finds that medical opinion is 
necessary to determine the nature and etiology of the 
veteran's current lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to 
undergo an appropriate VA examination in order to 
determine the nature and likely etiology of his 
back disorder. The entire claims file must be 
made available to the health care provider 
designated to examine the veteran, and the 
examination report should include discussion of 
the veteran's documented medical history and 
assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
low back disorders present and offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently diagnosed back 
disability first manifested in service or is the 
result of injury or disease incurred or 
aggravated during active duty service from June 
1971 to June 1995.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  The 
examiner should include a complete explanation 
with his or her opinion, based on findings on 
examination and information obtained from review 
of the record, to include discussion of the 
significance of the private chiropractor opinion 
in December 2003. 

3.  Thereafter, readjudicate the claim. If any 
benefit sought on appeal remains denied, furnish 
the veteran and his representative a supplemental 
statement of the case and provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

